Title: John F. Watson to Thomas Jefferson, 2 June 1814
From: Watson, John Fanning
To: Jefferson, Thomas


          
            Sir, Philada 2nd June 1814.
            I acknowledge myself much obliged by your polite attention to the letter, I had the honour to send you respectg the Edinburgh & Quarterly Revws. The Edinburgh, has indeed a decided preference, even among those who are its political opponents. This is sufficiently manifested, by my Subon List. Lawyers & Federalists are the principal Subers. As a profound mataphisical work it is certainly unequalled. I could however, point to several very able articles in the Quarterly Reviews.
            In consequence of your letter I have sent on to N York & have now recd for you the 29, 31 & 37th Nos which you needed to complete your sets. These, with the early Vols (to wit: the 1, 2 & 3d) you may expect to be delivered in packages to your address, to your Agents Mesrs Fitzwhylson & Potter at Richmond
   x in 2 weeks hence
—The subsequent Vols to 15 14 inclusive will be sent on to you in intervals of 2 Mos until the whole is completed. It occurs to me however to suggest, whether it might not be more acceptable to you to receive the future Vols by mail? It would much facilitate their receipt with you. I perceive for instance, that you have not yet recd the 43d No altho’ the 44th is now in press & will be out in 8 or 10 days—I speak however exclusively in relation to the early Vols as I should not wish to supply future Nos, for this would be an  interference with Mesrs Fitzwhylson & P— You could however (I should suppose) receive them from N York by having them charged there to their Account—
            As respects the early Vols & deficient Nos which you request of me, a remittance ⅌  mail once in a year will be satisfactory to me. Any fraction of a dollar which may occur, will be freely given in, by me—for instance: 11Dr only is enough for the present bill.
            I make free to annex the titles of a few books, which are scarce & which might possibly interest you—
            I am Sir most respectfully YrsJohn F Watson
          
          
            
              
                List of Books for Sale by J F Watson Philada
              
              
                2nd Voyage dans l’interieur de l’Afrique, par le cap de Bonne Espérance dans les années 83, 84 et 85 par F La Vaillant Paris Edn 3 Vols with many plates—sheep gilt.
                8.
                00
              
              
                Lettres d’un voyageur Anglois—sur la France, la suisee et l’allemagne—traduit de l’anglois de M Moore—3 Vols
                8.
                00
              
              
                C.S. Sonninis travels in upper & lower Egypt, with many plates—Londn 4to calf gilt
                12
                —
              
              
                Boothroyds history of the Ancient borough & renowned sieges of the ancient Castle of Pontefract with much curious biography of Contemporaries—calf gilt with plates
                6.
                00
              
              
                Secret history of the Court & reign of Charles II by a member of his Privy Council—2 Vols calf gilt 8vo
                5
                25
              
              
                Nobles memoirs of the House of Cromwell & family history with much collateral matter—in 2 Vols & many platessheep gilt 8vo
                5.
                00
              
              
                Rouseau’s original correspondence with Latour & Du Peyrou in 2 Vol 8vo
                4.
                00
              
              
                Gesners Works—Londn in 3 Vols many elegant plates
                7.
                50
              
              
                D’Israeli’s Literary miscellanies & dissertation on anecdotes
                2.
                25
              
              
                Remarks on Selkirks highlands of Scotland and a view of the causes &  consequences of Emigration clf glt
                2.
                50
              
              
                Beaumonts travels through the Lepontine Alps from Lyons to Turin with 27 superb Views—hot prest Folio calf gilt folio size
                22
                —
              
            
          
        